979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry W. LEDFORD, Sr., Mary Lou Ledford, Administrators ofthe Estate of Jerry W. Ledford, Jr.,Plaintiffs-Appellants, Plaintiffs-Appellees,v.Marshall HEADY, Defendant-Appellee, Defendant-Appellant,Commonwealth of Kentucky, Defendant-Appellee.
Nos. 92-5788, 92-5859.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and BALLEY BROWN, Senior Circuit Judge.

ORDER

1
On April 26, 1991, the district court dismissed plaintiffs' civil rights action on statute of limitations grounds.   On May 12, 1992, the district court denied plaintiffs' motion for a ruling on their motion to alter or amend the judgment, which was timely served on May 6, 1991, but not filed until February 28, 1992.   In Case No. 92-5788, plaintiffs appeal the dismissal of their action and the denial of their motion to alter or amend.   In Case No 92-5859 defendant Heady appeals the denial of his motion for sanctions.   Defendant Heady now moves to dismiss Case No. 92-5788 for lack of jurisdiction.   Plaintiffs oppose the motion to dismiss.


2
The motion filed by plaintiffs on February 28, 1992, seeking a ruling on their May 6, 1991, motion to alter or amend, is a motion for relief from judgment pursuant to Rule 60(b), Fed.R.Civ.P.   The notice of appeal in Case No. 92-5788 was timely filed within thirty days of the district court disposition of plaintiffs' Rule 60(b) motion for relief from judgment.   Thus, we have jurisdiction in Case No. 92-5788 and the motion to dismiss must be denied.   See Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).


3
Upon review of the briefs of the parties, however, we conclude that the determination of the issues raised in Case No. 92-5788 would not be significantly aided by oral argument.   See Rule 9(b), Sixth Circuit Local Rules.   Finding no error in the ruling of the district court on the statute of limitations, we affirm the judgment of the district court.   See Collard v. Kentucky Board of Nursing, 896 F.2d 179 (6th Cir.1990).


4
We do not, however, reach the issues raised by Defendant Heady's appeal in Case No. 92-5859.   Defendant Heady's notice of appeal was not filed until June 29, 1992, forty-eight days after the ruling on the Rule 60(b)(1) motion and twenty days after the filing of plaintiffs' notice of appeal.   Thus, the appeal was not timely filed and the court lacks jurisdiction in Case No. 92-5859.   See Rule 4(a), Fed.R.App.P.


5
It therefore is ORDERED that the motion to dismiss Case No. 92-5788 is denied and the judgment of the district court dismissing plaintiffs' action is AFFIRMED.   It further is ORDERED that Case No. 92-5859 is dismissed sua sponte for lack of jurisdiction.